        CASE 0:20-cv-00722-JRT-ECW Doc. 34 Filed 02/09/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA


 THOMAS EVENSTAD,
                                                             Civil No. 20-722 (JRT/ECW)
              Plaintiff,

 v.                                                            ORDER

 DAVID HUTCHINSON, ET AL,

              Defendants.



      Thomas Evenstad, 1921 Feronia Avenue, Suite 4, Saint Paul, MN 55104,
      pro se plaintiff.

      Kelly K. Pierce, James W. Keeler, Jr., HENNEPIN COUNTY ATTORNEY'S
      OFFICE, 300 South 6th Street, Suite A2000, Minneapolis, MN 55487, for
      defendants.

      Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated January 12, 2021, all the

files and records, and no objections having been filed to said Report and

Recommendation, IT IS HEREBY ORDERED that:

      1.     Defendants’ Motion to Dismiss (Dkt. 22) is GRANTED.

      2.     All claims against Hennepin County are DISMISSED WITHOUT PREJUDICE.

      3.     All claims against Sheriff David Hutchinson, Deputy Lisa Kasparek, and

             Deputy Jeffrey Marshall in their official capacities are DISMISSED

             WITHOUT PREJUDICE.
       CASE 0:20-cv-00722-JRT-ECW Doc. 34 Filed 02/09/21 Page 2 of 2

      4.    Plaintiff’s Eighth Amendment claim and Equal Protection claim under the

            Fourteenth Amendment against Deputy Lisa Kasparek and Deputy Jeffrey

            Marshall in their individual capacities are DISMISSED WITHOUT

            PREJUDICE.

      5.    Defendants Deputy Lisa Kasparek and Deputy Jeffrey Marshall are

            required to answer or otherwise properly respond to the Complaint, as to

            Plaintiff’s First and Fifth Amendment claims against them in their

            individual capacities, in accordance with the Federal Rules of Civil

            Procedure.


Date: February 8, 2021
at Minneapolis, Minnesota                             s/John R. Tunheim
                                                      JOHN R. TUNHEIM
                                                      Chief Judge
                                                      United States District Court
